DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 01/24/2020 were reviewed and are acceptable.
Specification
The specification filed on 01/24/2020 was reviewed and is acceptable.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a battery module comprising a venting assembly and lid including the venting assembly, wherein:
(claim 21) the lid is disposed over the plurality of battery cells and holds the printed circuit above the plurality of battery cells; or
(claim 30) the lid is configured to hold a printed circuit board.
Yano et al. (US 2010/0073005 A1) is considered to be the closest relevant prior art to independent claims 21 and 30.  Yano et al. discloses a battery module (2) comprising a housing (9B), a venting assembly (gas exhaust duct 6), a plurality of battery cells (1), a printed circuit board (7), and a lid (9A) including the venting assembly (as shown in Fig 5).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/15/2021